DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AlA first to invent provisions.

Claim Rejections - 35 USC §112 Withdrawn
In the office action dated 3/11/21, the examiner rejected claims 2, 10, and 19 under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  In response, the applicants amended the claims to correct the lack of antecedent basis.  The rejection is withdrawn.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 2 is rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium 
Claim 2 recites a method of executing trades according to user’s guidance on how to trade (manual/automatic and full/partial) and within certain limits (counterparty and amount), which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). Claims 10 and 19 recite a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.  The claim’s technical elements such as “computer processor”, “interface screen”, and “workstation”, used in receiving trade orders and determining trading rules such as limits on amount and counterparty, as well as rules on manual/automatic trades, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Claim 10 also introduces the elements of “memory” and “instructions” as in software codes in computer memory.  They are part of a computer system that is being used as a tool to perform the abstract idea.
Claim 19 also introduces the element of “non-transitory computer readable medium”.  This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 3-9, 11-18, and 20-21 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.   
Therefore, claims 2-21 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573 U.S. 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-13, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman (5136501) in view of Minton (6014643).
Regarding claim 2, Silverman discloses  
a method comprising: displaying, by at least one computer processor, at a computing device a configuration interface screen that allows a user of the computing device to specify at least one configuration setting for a principal, the at least one configuration setting comprising an indication of whether or not the principal is willing to trade with a second party, [wherein the principal has a broker acting on behalf of the principal], wherein the broker is unable to modify the at least one configuration setting, wherein the at least one configuration setting further comprises an indication of whether or not the principal is willing to trade with a third party, the method further comprising
((10) C3, L18-38 and (13) C4, L28 – C5, L28).
See also FIG. 1.

receiving, by the at least one computer processor, from the third party a second order comprising a bid to buy a financial instrument or an offer to sell a financial instrument
((13) C4, L28 – C5, L28).

determining, by the at least one computer processor, whether or not the principal is willing to trade with the third party based at least in part on the at least one configuration setting, wherein determining whether or not the principal is willing to trade with the third party comprises determining that the principal is willing to trade with the third party; and in response to a  determination that the principal is willing to trade with the third party, presenting, by the at least one computer processor, the second order received from the third party at a workstation to the broker in a manner that indicates to the broker that the order received from the third party is available for trading by the broker on behalf of the principal
((10) C3, L18-38 and (13) C4, L28 – C5, L28).

wherein the at least one configuration setting further comprises a warning limit, the warning limit comprising at least one of a buy side limit and a sell side limit, further comprising determining, by the at least one computer processor, whether or not the warning limit is exceeded by the order received from the third party, and
((11) C3, L39 – C4, L3).

wherein the at least one configuration setting further comprises a trade execution setting, the trade execution setting specifying an action to be taken after a determination that the warning limit is exceeded, the trade execution setting comprising a setting selected from the group consisting of automatic rejection of the whole trade, automatic acceptance of the full trade, automatic acceptance of only part of the trade, manual acceptance of the full trade, and manual acceptance of only part of the trade
((25) C20, L58 – C21, L28).

receiving, by the at least one computer processor, from the second party an order comprising a bid to buy a financial instrument or an offer to sell a financial instrument
((13) C4, L28 – C5, L28).

determining, by the at least one computer processor, whether or not the principal is willing to trade with the second party based at least in part on the at least one configuration setting received from the user, wherein determining whether or not the principal is willing to trade with the second party comprises determining that the principal is not willing to trade with the second party; and
((10) C3, L18-38).

in response to a determination that the principal is not willing to trade with the second party, the at least one computer processor (i) generating commands for withholding presentation of the second order at a graphical user interface of a mobile device in use by the broker, or (ii) generating commands for displaying the second order at the graphical user interface of the mobile device to the broker in a manner that indicates to the broker that the second order is not available for trading by the broker on behalf of the principal
((10) C3, L18-38).

Silverman does not disclose 
[wherein the principal has a broker acting on behalf of the principal].
Minton teaches 
[wherein the principal has a broker acting on behalf of the principal] 
((10) C2, L8-10).
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Silverman to include 
[wherein the principal has a broker acting on behalf of the principal] based on the teaching of Minton.  
The motivation being to use a party (a broker) who has more access to the larger trade network and is able to make market.  See C2, L26-45. 

Regarding claim 3, Silverman discloses  
determining, by the at least one computer processor, that the trade execution setting is automatic acceptance of the full trade; and executing, by the at least one computer processor, a trade between the principal and the third party for the order received from the third party based at least in part on the determination that the trade execution setting is automatic acceptance of the full trade
((10) C3, L18-38 and (25) C20, L58 – C21, L28).

Regarding claim 4, Silverman discloses  
determining, by the at least one computer processor, that the trade execution setting is automatic acceptance of only part of the trade; and executing, by the at least one computer processor, a trade between the principal and the third party for only part of the order received from the third party based at least in part on the determination that the trade execution setting is automatic acceptance of only part of the trade
((10) C3, L18-38 and (25) C20, L58 – C21, L28).

Regarding claim 9, Silverman discloses  
in response to a determination that a party to a trade specifies to maintain anonymity of an identity of the party to the trade, generating electronic commands for causing commands for blocking the identity of the party from being displayed on a graphical user interface of a mobile device of another party to the trade
((13) C4, L28 – C5, L28).

Claims 10 is rejected using the same rationale that was used for the rejection of claim 2.

Claims 11 is rejected using the same rationale that was used for the rejection of claim 3.

Claims 12 is rejected using the same rationale that was used for the rejection of claim 4.

Claims 18 is rejected using the same rationale that was used for the rejection of claim 9.

Claims 19 is rejected using the same rationale that was used for the rejection of claim 2.

Claims 20 is rejected using the same rationale that was used for the rejection of claim 3.

Claims 21 is rejected using the same rationale that was used for the rejection of claim 4.


Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman in view of Minton, as applied to claims 2-4, 9-13, and 18-21 above, further in view of and Hawkins (6029146).
Regarding claim 5, Silverman does not disclose 
determining, by the at least one computer processor, that the trade execution setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade;
requesting, by the at least one computer processor, via the workstation from the broker acceptance of a full trade or partial trade based at least in part on the determination that the setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade; 
receiving, by the at least one computer processor, from the broker via the workstation acceptance of the full trade or partial trade; and executing, by the at least one computer processor, a trade between the principal and the third party for the full order or only part of the order received from the third party based at least in part on the determination that the trade execution setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade and the received acceptance of the full trade or partial trade from the broker.
Hawkins teaches 
determining, by the at least one computer processor, that the trade execution setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade;
requesting, by the at least one computer processor, via the workstation from the broker acceptance of a full trade or partial trade based at least in part on the determination that the setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade; 
receiving, by the at least one computer processor, from the broker via the workstation acceptance of the full trade or partial trade; and executing, by the at least one computer processor, a trade between the principal and the third party for the full order or only part of the order received from the third party based at least in part on the determination that the trade execution setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade and the received acceptance of the full trade or partial trade from the broker 
((9) C8, L43-56).
Silverman to include 
determining, by the at least one computer processor, that the trade execution setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade;
requesting, by the at least one computer processor, via the workstation from the broker acceptance of a full trade or partial trade based at least in part on the determination that the setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade; 
receiving, by the at least one computer processor, from the broker via the workstation acceptance of the full trade or partial trade; and executing, by the at least one computer processor, a trade between the principal and the third party for the full order or only part of the order received from the third party based at least in part on the determination that the trade execution setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade and the received acceptance of the full trade or partial trade from the broker based on the teaching of Hawkins.  


Claims 13 is rejected using the same rationale that was used for the rejection of claim 5.


Claims 6-8 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman in view of Minton, as applied to claims 2-5, 9-13, and 18-21 above, further in view of and Takakura (4695966).
Regarding claim 6, Silverman does not disclose 
displaying the second order to the broker in a manner that indicates to the broker that the second order is not available for trading by the broker on behalf of the principal comprises displaying the second order in a particular color.
Takakura teaches 
displaying the second order to the broker in a manner that indicates to the broker that the second order is not available for trading by the broker on behalf of the principal comprises displaying the second order in a particular color 
(C14, L1-4).
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Silverman to include 
displaying the second order to the broker in a manner that indicates to the broker that the second order is not available for trading by the broker on based on the teaching of Takakura.  
The motivation being to distinguish the highlighted information from the surrounding information or environment.  See C14, L1-4.

Regarding claim 7, Takakura discloses  
to display the second order to the broker in a manner that indicates to the broker that the second order is not available for trading by the broker on behalf of the principal comprises to display the second order in a particular font
(C14, L1-4).
The motivation being to distinguish the highlighted information from the surrounding information or environment.  See C14, L1-4.

Regarding claim 8, Takakura discloses  
to display the order at the workstation to the broker in a manner that indicates to the broker that the order is not available for trading by the broker on behalf of the principal comprises to flash the order
(C14, L1-4).
C14, L1-4.

Regarding claim 14, Takakura discloses  
to display the second order to the broker in a manner that indicates to the broker that the order is not available for trading by the broker on behalf of the principal comprises at least one of: to display the second order in a particular color, to display the second order in a particular font, to flash the second order, and not to flash the order 
(C14, L1-4).
The motivation being to distinguish the highlighted information from the surrounding information or environment.  See C14, L1-4.

Claims 15 is rejected using the same rationale that was used for the rejection of claim 6.

Claims 16 is rejected using the same rationale that was used for the rejection of claim 7.

Claims 17 is rejected using the same rationale that was used for the rejection of claim 8.

Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“the Office Action has not established a prima facie case under Section 101, because it fails to follow US PTO guidelines for determining subject matter eligibility under Section 101,”
the examiner respectfully disagrees.   The examiner respectfully refers the applicant to the discussion above on the abstract idea determination and the technical specific elements in the claims that the examiner has determined to be “generic computer” used in to perform the abstract idea.

In response to applicant's argument that: 
“the Office Action fails to provide an analysis of each claim individually based on the particular elements of that specific claim, as required by USPTO guidelines… improperly generalizes specific claim features that 
the examiner respectfully disagrees.   The examiner addressed all specific elements that made up the abstract idea of executing trades according to user’s guidance on how to trade (manual/automatic and full/partial) and within certain limits (counterparty and amount), and technical elements such as “computer processor”, “interface screen”, and “workstation”, “memory”, “instructions” as in software codes in computer memory, and “non-transitory computer readable medium”.   See above.  As stated above and in the prior office action, the technical elements are nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.

In response to applicant's argument that: 
“Nowhere does the Office Action address the additional elements of a computer processor of a computing device (i) receiving an order from a third party, (ii) displaying a configuration interface screen…”
the examiner respectfully disagrees.   These are steps in trade executions under business guidance (e.g. counterparty risk criteria), which the examiner has determined to be an abstract idea that is not patentable under Section 101.

In response to applicant's argument that: 
“the Office Action does not specifically analyze any of dependent claims 3-9, 11-18 and 20-21, as required by USPTO guidelines,”
the examiner respectfully disagrees.    As the other claims of the Patents are drawn to similar processes, they suffer from the same infirmity as the representative claims and need not be considered further. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 712 (Fed. Cir. 2014).  The Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); Bilski v. Kappos, US. 130 S. Ct. 3218, 3225, 177 L.Ed.2d 792 (2010), (determining that eleven (11) claims in a patent application were invalidly abstract after only analyzing two (2) of the claims in detail); CyberFone Sys., LLC v. Celico Phip, 885 F.Supp.2d 710, 715 (D.Del. 2012) (invalidating all twenty-four (24) claims of a patent for abstractness after only conducting an analysis of the first claim); and Glory Licensing LLC, 2011 WL 1870591 (dismissing three (3) patents containing 121 claims after analyzing only a single claim of a single patent in detail). The “basic character of the claimed subject matter” in dispute in this 

In response to applicant's argument that: 
“at least these features constitute an additional element(s) that integrates an abstract idea into a practical application, and in particular provides an improvement in the functioning of a computer, or an improvement to other technology or technical field, and implements the abstract idea in conjunction with a particular machine,”
the examiner respectfully disagrees.   As discussed above and in the prior office actions, the process and procedures in the claims clearly and unequivocally represent a fundamental economic practice in commercial transactions.  Similar to the Alice decision, the “computer processor”, “interface screen”, and “workstation”, used in trading process such as receiving trade orders and determining trading rules such as limits on amount and counterparty do not improve an technology and add nothing significantly more to the claimed invention – just as the use of “generic computer” adds nothing significantly more to the abstract financial idea in Alice.  

In response to applicant's argument that: 
“For example, these claimed features help to improve computer performance and computer related operation, which includes processing related to communications over a communication network among a computer device of a user and other computing devices respectively of a broker, a second party and a third party, where the computer device controls displaying on a graphical user interface settings for carrying out trades based on a determination by the computing device whether a warning limit is exceeded for a received order, and filtering presentations of an order at a graphical user interface used by the broker. In particular, the claimed features recite a computer processor of the computing device: displaying a configuration interface screen that allows a user of the computing device to specify at least one configuration setting indicating whether or not a principal is willing to trade with a second party, where the principal has a broker acting on behalf of the principal and the broker is unable to modify the at least one configuration setting… (reciting the claim business steps),”
the examiner respectfully disagrees.   Other than the applicant’s proclamation that this is technological improvement, there is absolutely no 

In response to applicant's argument that: 
“The claimed features, thus, may help improve computer performance which may help control activity over a communication network and control computer workload including computer resources such as memory, processor and network resources such as network bandwidth,”
the examiner respectfully disagrees.   Again, the improvement is due to the business steps – not because of technological improvement.

In response to applicant's argument that: 
“like in DDR Holdings, the claims clearly recite improvements to technology involving communication and display control processing operations,”
the examiner respectfully disagrees.   Trading within business criteria is very different from improving the display on an electronic screen.  The claimed 

In response to applicant's argument that: 
“As with the patents upheld in Core Wireless, Applicant's claimed subject matter is also drawn to improved user interfaces which provide advantages over prior art systems and improves the efficiency of the electronic devices and the electronic trading systems, thereby overcoming disadvantages of prior systems,”
the examiner respectfully disagrees.   First, it is important to note that Core Wireless does not change/overrule the guidelines given by the Court in Alice.  Beyond that, the facts of the Core Wireless patent are different from the applicant’s claims.  Core Wireless court indicated that the claim limitations interface improvement "specify a particular manner by which the summary window must be accessed."   Specifically, the Core Wireless invention (1) "restrains the type of data that can be displayed in the summary window," and (2) "requires that the device applications exist in a particular state."  All the relevant and required elements are not present in the present claimed invention.

In response to applicant's argument that: 
“it is submitted the rejections here do not satisfy any of these requirements, in that the claims include additional subject matter that is not well-understood, routine, conventional activity,”
the examiner respectfully submits that the office action did not made such argument in the rejection.  Rather, the examiner determined that the technical elements are “generic computer” used to carry out an abstract idea that has not been integrated into a practical application.

In response to applicant's argument that: 
“35 U.S.C. 103 Rejections… wherein the at least one configuration setting further comprises a warning limit, the warning limit comprising at least one of a buy side limit and a sell side limit, further comprising determining, by the at least one computer processor, whether or not the warning limit is exceeded by the order received from the third party, and wherein the at least one configuration setting further comprises a trade execution setting, the trade execution setting specifying an action to be taken after a determination that the warning limit is exceeded, the trade execution 
the examiner respectfully disagrees. Silverman teaches a restrictive trading system with “real time credit controls to anonymously block or inhibit the completion of potential matching transactions which do not satisfy an anonymous gross counterparty credit limit.”  Like the claimed invention, this informative process can be done with a “keystation book, as was previously mentioned, comprises displayable data having a defined keystation book display depth range, such as the best bid or offer, the next best bid or offer, and so forth, and bids and offers which fall outside that display depth range are not displayed.”  The system also have the ability to implement partial and full match requirements – “implied constraint fill-or-kill (FOK). These orders must be fully or partially filled at the time they are presented and then they are removed from the system or killed.”


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 
	
/MARK GAW/
Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698